Citation Nr: 0921554	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $5,574.60, 
including the issue of the validity of the creation of the 
debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has adjudicated the Veteran as liable for an overpayment 
of $5,574.60 in compensation benefits paid to him based on 
the dependency of his son even after his son was the subject 
of an award of Dependents' Educational Assistance benefits.

The Veteran was provided notice of his right to a hearing on 
this matter in an RO letter dated in August 2005.  The letter 
indicated that the hearing to which he was entitled to upon 
request was of a type such that the testimony of witnesses 
would be entered into the record.  In response, in August 
2005, the Veteran requested a personal hearing in this 
matter.  As is noted in an April 2009 Appellant's Brief 
submitted by the Veteran's representative, the evidence 
relied upon in this case includes testimony provided by the 
Veteran at the subsequently scheduled November 2005 personal 
hearing at the RO, but a written transcript of the hearing 
has not been associated with the claims files.  See April 
2009 Appellant's Brief, page 1, Statement of Facts.  

The most direct documentation of record pertaining to the 
hearing is a report of phone contact with the Veteran on the 
day of the hearing, November 22, 2005.  The report of contact 
with the Veteran appears to indicate that the Veteran 
informed an RO employee of unspecified title by phone that he 
had conceded at his personal hearing that the overpayment 
should be created, but that he sought a waiver of recovery of 
the debt and/or withholding of the debt at less than the 
entire rate.  

Also in the April 2009 Appellant's Brief, the Veteran's 
representative contended that the Veteran had raised a 
question with respect to the adequacy of notice concerning 
"the consequences of default," which, in the 
representative's view was in essence a dispute of the 
validity of the debt.  The Veteran's representative cited to 
Carlson to Derwinski, 2 Vet. App. 144 (1992), which pertains 
to a purchaser's default on a VA-guaranteed home loan; it is 
not immediately clear to the Board how the current matter is 
analogous to the facts or law of Carlson.  However, to 
preserve the Veteran's due process rights, and in light of 
the contentions of the Veteran's representative in the April 
2009 Appellant's Brief, the RO should adjudicate the matters 
both of creation of the debt and, if applicable, readjudicate 
entitlement to waiver of recovery of the overpayment.  See 
VAOPGCPREC 6-98.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims 
file the transcript of the November 22, 
2005, personal hearing referred to in a 
report of telephone contact of that date 
and in the May 2006 statement of the case.  
If no such transcript exists or the 
transcript cannot be located, the Veteran 
should be afforded the opportunity to 
attend another personal hearing.

2.  Readjudicate the issue of entitlement 
to waiver of recovery of an overpayment of 
compensation benefits in the calculated 
amount of $5,574.60, including the matter 
of whether the overpayment was properly 
created.  See VAOPGCPREC 6-98.  This 
should include a written decision fully 
justifying the validity of the debt, and 
if a debt is found to be valid in part or 
in full, the Veteran's request should be 
referred to the Committee on Waivers and 
Compromises, to include consideration of 
any relevant hearing testimony, as noted 
above.  A reasonable period of time for a 
response should be afforded.
 
3.  If any benefit sought remains denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




